Title: Enclosure: Invoice to Robert Cary & Company, 20 September 1759
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] 20th Septr 1759

Invoice of Sundries to be sent by Robt Cary Esqr. and Company for the use of George Washington. viz.
   A Light Summer Suit made of Duroy or &ca by the Measur 4 pieces best Indian Nankeen 2 best pl[ai]n Beaver Hats @ 21/ 1 ps. Irish Linnen @ 4/ 1 ps. black 6d. Sattin Ribbon 1 Sword Belt, red Morocco or Buff—no buckles or Rings 4 lb. Ivory black 2 best two bladed Knives 2 pr good horse Scissars ½ Rheam good Post Paper cut ½ Rheam good Do 4to Ditto.
A Sammon colourd Tabby of the Inclosd Pattern wt. Sattin Flowers to be made in a Sack & Coat 1 Cap, hand[kerchie]f Tucker & Ruffles to be made of Brussels Lace or Point proper

to wear with the above negligee to cost £20 1 ps. Bag Holland @ 6/ 2 fine flowerd Lawn Aprons 2 dble handkercheif 1 pr Womans white Silk hose 6 pr Do fine Cotton Do 4 pr thrd Do 4 thd 1 pr bla: & 1 pr white Sattan Shoes of the Smallest fives 4 pr Callimanca Ditto 1 fashi[onabl]e Hatt or Bonnett 6 pr Womans best kid Gloves 6 pr Ditto Mitts ½ dozn Knots & breast Knots 1 dozn round silk Laces 1 black Mask 1 dozn most fash: Cambrick Pockt Hand[kerchie]fs 2 pr neat Small Scissars 1 lb. Sewing Silk Shaded ¼ lb. Ditto cloth colourd Ditto 4 ps. binding Tape 6 M Miniken Pins 6 M short White 6M Corking Pins 1 M hair Ditto 6 lb. perfumd Powder 3 lb. best Scotch Snuff 3 lb. best violette Strasburg 8 lb. Starch 2 lb. powderd Blue 2 oz. Coventry thrd 1 of wch to be very fine 1 ps. narrw white Sattan Ribbon Pearle Edge.
1 Case of Pickles to consist of Anchovies—Capers, Olives—Salid Oyl & 1 Bottle India Mangoes 1 large Cheshire Chees 4 lb. Green Tea 10 groce best Corks 25 lb. best Jarr Raisons 25 lb. Almonds in the Shell 1 Hogshead best Porter 10 Loaves dble & 10 Single Refind Sugar.
6 Strong Halter’s Hempen Reins 3 best Snaffle Bridles 3 best Girths 25 lb. Crown Soap 12 lb. best Mustard 2 dozn packs playg Cards 2 Sacks of best English Oats 1 dozn painters Brushes 1 Bushel of Tares 12 best hard Padlocks 1½ dozn Bell Glasses for Garden 1 Mahagony Close Stool Case in the newest taste wt. place for Chamber pot &ca 2 more Chair Bottoms such as were wrote for in a formr In. 1 more Windw Curtn & Cornish 100 lb. white Bisquet 3 Gals. of Rhenish in pt Bottles 2 Lanthorns 8 Busts according to the Inclosd directi[o]n & Measure.
   25 Yds broad Cloth of the Inclosd Colour to cost abt 7/6 15 Yds course thick dble some Colr 6 Yds Scarlet brd Cloth @ 8/6 30 Yds red Shalloon 20 dozn white Washd Coat Buttn 12 dozn Waist[coa]t Ditto Twist, thread, Silk &ca Sufft to make up the above Cloth 40 Yds course Jeans or fustian for Summer Frocks for Negroe Servts 1 ps. Irish Linnen @ 1/3 1 ps. Doulas @10d. 1½ dozn pr strong Course thrd Hose fit for Negroe Servts 6 Caster Hatts at abt 5/ 2 Postilian Caps 1 dozn pr course Shoe & knee buckles
450 Ells Oznabrigs 4 ps. brown Rolls 350 Yds Kendall Cotton 100 Yds Dutch Blanketts 2 ps. fearnought 8 dozn

pr Plaid Hose sorted 4 dozn Monmouth Caps 20 lb. brown thread 15 lb. best Shoemakers Ditto 20 Sacks Salt.
2 Casks 8d. Nails 2 Ditto 10d. Ditto 10 M 20d. Ditto 20 M 6d. Ditto 20 M 4d. Ditto 6 Spades 200 lb. German Steel 2 dozn best Sickles 6 best Whites handsaws 6 best Broad Axes 6 House Adzes 2 dozn box Gimblets 6 pr Steel Compasses 1 dozn Augers sorted from 2 Inches to half an Inch 1 Cowpers Taper Bitt 1 Ditto Croe 1 Ditto doweling Bitt 1 Ditto wimble Ditto 1 Ditto Vice 1 Ditto pr large Compasses 1 Ditto jointer 1 Ditto Adze 1 Ditto Round Shave 1 Ditto Howell 1 Wheel Rights Buz. 1 Ditto large Gouge 1 Ditto Center Bitt 2 dozn pair HL Hinges 25 lb. Glew 2 × cut Saws 12 Inch Chissels [Joiners Tools] 1 Jointer 2 long Plains 2 Jack Ditto 4 Smoothing Do 10 pr Hollows & Rounds 6 Ogees 4 two Square Asticles 3 pr of Groving Plains 1 Snipes Bill 4 quarter Rounds 4 Sash Plains 3 bead Ditto 6 Ovelos 1 plow & Irons 1 moving Philester 1 Screw Rabbit Plain 1 Square Ditto 3 raising Ditto 1 Spring Brase & Bits Compleat 1 Turkey Oyl Stone 1 Panell Saw 1 Tenant Ditto 1 Compass Ditto 1 Sash Ditto 1 dozn firmers 1 dozn gouges 6 Morticing Chissels 1 Adze 1 Drawing knife 2 pr Compasses 2 Rules 2 Chalk lines 1 Small hatchett 2 punches 2 Saw Setts 2 dozn Gimblet 3dozn Plain Irons 6 Rasps 2 of a Sort 2 dozn handsaw files 2 Ditto of Tenant Ditto.
6 Bottles Turlingtons Balsam 8 Oz. Spirit of Lavender ½ lb. Ipecacuane powderd ½ lb. Jallop powderd 12 Oz. Venice Treacle 4 Oz. best Rhubarb 12 Oz. Diascordium 4 lb. Pearle Barley 4 Sago 4 Oz. Balsam Capevi 5 Oz. Liquod Laudanum 5 Oz. Spirits Sal Armoniac 5 Oz. Spirits Hartshorn 4 Oz. Spanish Flies 3 lb. Bird Lyme 6 lb. Oyl Turpentine 2 lb. Spirits of Ditto 5 lb. White Sugar Candy 10 lb. brown Ditto 1 Barley Sugar 2 lb. Linseed Oyl—cold drawn 4 lb. Allam 1 lb. Spirma Citi 4 Oz. Tincture of Myrrh 4 Oz. Balsum Sulpher 4 Oz. Pulvus Basilic 2 Oz. Mer. Dulcis 4 Oz. Salvolatile 10 Hartshorne Shaving 2Quarts strong Cinamon Water 2 Ditto Weak Ditto N.B. all Liquids in dble flint B[ottles].
40/ Worth of Medicines for Fariery—among wch let there be—4 lb. flower of Brimstone 4 lb. Anniseeds 4 lb. Carthamus 5 lb. Syrup of Colts foot 2 lb. Diapente 5 lb.

black Soap 4 lb. Cummin Seeds 4 lb. Fenugreek 2 lb. juice of Liquorace 4 lb. long Pepper.

Go. Washington


Directions for the Busts
4—one of Alexr the Great—another of Julius Cæsar—anr of Chs 12 Sweeden & a 4th of the King Prussia.
N.B.—these are not to exceed 15 Inchs in hight nor 10 in width for brokn Pedimt.
2 other Busts of Prince Eugene & the Duke Of Marlborh—somewht smallr. 2 Wild Beasts—not to exceed 12 Inch in highth nor 18 in length. Sundry Small Ornaments for Chim[ne]y piece.

